DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischman et al. (US 2016/0122038).
 	Regarding claim 1, Fleischman teaches a method for controlling and orienting an unmanned aerial vehicle (Fig. 1, UAV 110, See paragraph 0040), the method comprising: 
 	identifying a map element within range of a sensor of the unmanned aerial vehicle (Paragraphs 0041…Once within a predetermined range of and/or above destination 120B, UAV 110 can switch to a ground relative modality and execute a visual landing process…UAV 110 may use an imager to optically recognize one or more unique optical markers to execute precision landing. Paragraph [0073], Fleischman discloses the UAV computing system may identify the location of the landing platform relative to the aircraft and builds a three dimensional map of the immediate environment. A map of the environment may allow the UAV computing system to determine the location of the landing platform even during those circumstances when the landing platform has gone out of view of the UAV's imager); 
 	acquiring coordinates of the map element (Paragraphs [0071 and 0073], especially paragraph 0073, …..a map of the environment may allow the UAV computing system to determine the location of the landing platform even during those circumstances when the landing platform has gone out of view of the UAV's imager); 
 	determining a position of the unmanned aerial vehicle relative to the coordinates of the map element (Paragraph [0071….UAV computing system determines the orientation and/or location of the UAV relative to the detected one or more optical markers….The known and/or accessed dimension of the optical marker and/or the detected position of the optical marker relative to a coordinate system (based on the captured image) may be used as inputs to the 3D pose estimation algorithm to determine the pose of the optical marker and the relative distance and/or position of the UAV from the optical marker. The detection of a single optical marker at a particular altitude by UAV computing system may be sufficient to resolve the UAV's relative position and/or orientation from the optical marker and/or landing pad); and 
 	determining a location of an object within the range of the sensor, based at least in part on the coordinates and the position (Paragraph 0071…UAV computing system may use one or more algorithms and/or techniques to determine a three-dimensional position within space based on the detected one or more optical markers, such as, but not limited to a 3D pose estimation algorithm or other known algorithms in the field of computer vision or augmented reality. The pose of an object may refer to an object's position and orientation relative to a coordinate system). 	Regarding claims 2 and 12, Fleischman teaches the method as recited in claim 1, wherein acquiring the coordinates comprises acquiring data from at least one of a remote database or another unmanned aerial vehicle (Paragraph 0047…. the UAV can send data from its imager 215 to be processed elsewhere. For example, data from imager 215 can be processed by a remote device. The remote device can process the data to provide precision landing information to UAV 210 or to provide route information, such as offset from GPS position, to other devices or controllers on a network). 	Regarding claims 4 and 14, Fleischman teaches the method as recited in claim 1, wherein the sensor comprises at least one of an optical camera, LiDAR detection, and RFID detection (Paragraph 0036…….. the imager can be a number of different devices including, without limitation, a camera, imaging array, machine vision, a video camera, image sensor, charged-coupled device (CCD), a complementary metal oxide silicon (CMOS) camera, etc., or any similar device).  	Regarding claims 5 and 15, Fleischman teaches the method as recited in claim 1, wherein the map element comprises at least one landing pad (Paragraphs [0038, 0039, 0041, and 0071, especially paragraph 0071….. The detection of a single optical marker at a particular altitude by UAV computing system may be sufficient to resolve the UAV's relative position and/or orientation from the optical marker and/or landing pad).  	Regarding claims 6 and 17, Fleischman teaches the method as recited in claim 1, further comprising actuating at least one motor to affect a position and velocity of the unmanned aerial vehicle (Paragraph [0047], … The computing system may access captured data from imager 215, process the data in real- or near-time to infer position and/or orientation relative to landing platform 220, then develops control outputs to send to a flight controller—an electronic logic processor and motor control apparatus—to initiate relative guidance corrections for landing, which is described in further detail herein).
 	Regarding claims 7 and 18, Fleischman teaches the method as recited in claim 1, further comprising generating an inspection map of a course utilized by the unmanned aerial vehicle (Paragraph 0073…. A three dimensional-map may be generated based on simultaneous localization and mapping, which constructs a representation of the surrounding environment from UAV sensors whose features are probabilistic and may become more accurate after repeated and/or iterative use). 	Regarding claim 8, Fleischman teaches the method as recited in claim 7, further comprising ensuring a level of accuracy of the inspection map based at least in part on sensor error and locations of map elements (Paragraph 0073…….. a representation of the surrounding environment from UAV sensors whose features are probabilistic and may become more accurate after repeated and/or iterative use).
 	Regarding claims 9 and 19, Fleischman teaches the method as recited in claim 7, further comprising communicating, by the unmanned aerial vehicle, data about the course to a remote location (Paragraphs 0039… UAV 110 can communicate with navigation system and network 140 to request and/or receive an authorized route. UAV 110 can then fly the authorized route. Paragraph 0086…. Computing system 900 can send messages and receive data, including program code, through the network 922 and communication interface 918. A command server 930 might transmit instructions to and/or communicate with computing system 900 to navigate the UAV). 	Regarding claims 10 and 20, Fleischman teaches the method as recited in claim 7, further comprising generating a global map based on at least one inspection map (Paragraph 0073……. A map of the environment may be built by placing the station platform at the origin. As imagery is systematically captured, the aircraft's position and orientation are updated in the context of this map. As additional features from the map are registered, it becomes possible to navigate from unstructured terrain imagery). 	Regarding claim 11, Fleischman teaches a system for autonomous aerial localization, the system comprising: at least one sensor (Paragraph 0043); at least one microprocessor (Paragraph 0005); and at least one memory storing computer-readable instructions (Paragraph 0005), the at least one microprocessor operable to access the at least one memory and execute the computer-readable instructions to: 
 	identify a map element within range of the at least one sensor (Paragraphs 0041…Once within a predetermined range of and/or above destination 120B, UAV 110 can switch to a ground relative modality and execute a visual landing process…UAV 110 may use an imager to optically recognize one or more unique optical markers to execute precision landing. Paragraph [0073], Fleischman discloses the UAV computing system may identify the location of the landing platform relative to the aircraft and builds a three dimensional map of the immediate environment. A map of the environment may allow the UAV computing system to determine the location of the landing platform even during those circumstances when the landing platform has gone out of view of the UAV's imager); 
 	acquire coordinates of the map element (Paragraphs [0071 and 0073], especially paragraph 0073, …..a map of the environment may allow the UAV computing system to determine the location of the landing platform even during those circumstances when the landing platform has gone out of view of the UAV's imager);
 	determine a self-position relative to the coordinates of the map element (Paragraph [0071….UAV computing system determines the orientation and/or location of the UAV relative to the detected one or more optical markers….The known and/or accessed dimension of the optical marker and/or the detected position of the optical marker relative to a coordinate system (based on the captured image) may be used as inputs to the 3D pose estimation algorithm to determine the pose of the optical marker and the relative distance and/or position of the UAV from the optical marker. The detection of a single optical marker at a particular altitude by UAV computing system may be sufficient to resolve the UAV's relative position and/or orientation from the optical marker and/or landing pad); and  
 	determine a location of an object, based at least in part on the coordinates and the position (Paragraph 0071…UAV computing system may use one or more algorithms and/or techniques to determine a three-dimensional position within space based on the detected one or more optical markers, such as, but not limited to a 3D pose estimation algorithm or other known algorithms in the field of computer vision or augmented reality. The pose of an object may refer to an object's position and orientation relative to a coordinate system).
   	Regarding claim 16, Fleischman teaches the system as recited in claim 15, wherein the map elements comprises at least two landing pads, the at least two landing pads detectable by the at least one sensor based on a planned trajectory (Paragraph 0038….. Precision landing system 100 is comprised of one or more unmanned aerial vehicles 110, landing pads and/or platforms 120A-120B).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 2016/0122038) in view of Eisenmann et al. (US Patent #10,944,573).  	Regarding claim 3, Fleischman fails to teach the method as recited in claim 2, wherein the unmanned aerial vehicle acquires the data substantially contemporaneously with determination by the other unmanned aerial vehicle.
 	However, in related art, Eisenmann teaches the method as recited in claim 2, wherein the unmanned aerial vehicle acquires the data substantially contemporaneously with determination by the other unmanned aerial vehicle (Col 2, lines 13-62; Col 20, lines 15-50). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Eisenmann’s teaching about wherein the unmanned aerial vehicle acquires the data substantially contemporaneously with determination by the other unmanned aerial vehicle with Fleischman’s invention in order to guide the aerial vehicles 210A, 210.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 2016/0122038) in view of Gao et al. (US 2017/0186329). 	Regarding claim 13, Fleischman fails to teach the system as recited in claim 12, wherein the coordinates are acquired substantially contemporaneously by the unmanned aerial vehicle and the other unmanned aerial vehicle. 	However, in related art, Gao teaches the system as recited in claim 12, wherein the coordinates are acquired substantially contemporaneously by the unmanned aerial vehicle and the other unmanned aerial vehicle (Paragraph 0150). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Gao’s teaching about wherein the unmanned aerial vehicle acquires the data substantially contemporaneously with determination by the other unmanned aerial vehicle with Fleischman’s invention in order to determine if the spacing distance is less than a distance threshold value or not in order to avoid the collisions between the first aerial vehicle and the second aerial vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koppie (US 2012/0232717), Abhyanker (US Patent #9,022,324), Pillay (US 2015/0204974), Ackerman et al. (US 2016/0157414), Kugelmass (US 2017/0131717), Henderson (US 2017/0212528), Chen et al. (US 2017/0255206), Trapero Esteban et al. (US 2018/0253092), Sliz et al. (US Patent #10,587,796), and Kumar et al. (US Patent #10,777,051).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132